ELLIS, Judge.
An examination of the record in this case revealed that the bond was apparently filed late. We issued an order to the parties to show cause, by briefs, why the appeal should or should not be dismissed.
Briefs have now been filed, and it is conceded that the bond was, in fact, filed too late. Appellant points out that all costs and the filing fee required by this court were timely paid, and that, since the appeal bond is intended to secure the payment of such costs, no one has been prejudiced by the late filing of the bond.
The argument is without merit. Under the express provision of Article 2088 of the Code of Civil Procedure, the jurisdiction of this court does not attach until the appeal bond is timely filed.
We are without jurisdiction, and the appeal must be dismissed.
Appeal dismissed.